Exhibit 10.1

INDEPENDENCE BANCSHARES, INC.

2012 OFFERING

FINAL SUBSCRIPTION AGREEMENT FOR SHARES OF COMMON STOCK




This Final Subscription Agreement (the “Agreement”), dated as of December __,
20121, is made by and between Independence Bancshares, Inc. (the “Company”), a
South Carolina corporation and bank holding company for Independence National
Bank (the “Bank”), and the subscriber identified on the signature page hereto
(the “Subscriber”). This Agreement supersedes any prior Subscription Agreements
between the parties relating to the Offering, as that term is defined below.




We are seeking to raise up to $15 million in this offering to accredited
investors and a limited number of nonaccredited investors under an exemption
from registration under the Securities Act of 1933 (the “Securities Act”) and
similar state securities laws (the “Offering”) and up to $16 million through a
combination of this Offering and a follow-on public offering to our existing
shareholders, in each case for the issuance of shares of our common stock, par
value $0.01 per share, at price of $0.80 per share.




Contemporaneously with the execution and delivery of this Agreement, the Company
will enter into a registration rights agreement with and for the benefit of the
investors in the Offering (collectively, and together with the Subscriber, the
“Investors”), substantially in the form attached as Exhibit A hereto (the
“Registration Rights Agreement”), pursuant to which the Company has agreed to
provide certain registration rights with respect to the shares of the Company’s
common stock being offered hereby.




In consideration of the Company’s agreement to accept Subscriber as a
shareholder of the Company upon the terms and conditions set forth herein and as
further set forth in the final private placement memorandum dated December 22,
2012, together with any amendments or supplements thereto (the “Final PPM”)
provided to Subscriber, the Subscriber hereby agrees and represents:




1.

Subscription and Acceptance of Subscription. Subject to the terms and conditions
contained in the this Agreement, Subscriber hereby irrevocably subscribes to
purchase from the Company, and upon acceptance of this Agreement by the Company
as evidenced by its execution and delivery and in reliance on Subscriber’s
representations, warranties, and covenants contained herein, the Company agrees
to issue and sell to Subscriber such number of shares of common stock as may be
purchased for the aggregate investment amount set forth on the signature page
hereof (the “Shares”) or such lesser number of Shares that the Company shall
allocate to Subscriber as indicated on the Company’s countersignature page
hereto. This Agreement will not be deemed to be accepted by the Company until it
is signed by the Company and returned to the Subscriber.




2.

Form of Payment. The Company has entered into an escrow agreement with SCBT, a
form of which has been, or will be, provided to Subscriber upon request,
pursuant to which SCBT shall serve as the Company’s independent escrow agent
(together with any successor escrow agent, the “Escrow Agent”) in connection
with the Offering. Subscriber will purchase the Shares: (x) by delivering a
check, certified check, or money order payable to “SCBT, as Escrow Agent for
Independence Bancshares, Inc.” to: Independence Bancshares, Inc., Attention:
Lawrence R. Miller, 500 East Washington Street, Greenville, South Carolina
29601, or to: SCBT, Attention: Escrow Officer, 189 Sea Island Parkway, Beaufort,
SC 29907, or (y) by wire transfer to the Company’s escrow account pursuant to
the following wire instructions: SCBT, 950 John C. Calhoun Drive, Orangeburg, SC
29115, ABA #: 053200983, Beneficiary Name: SCBT as Escrow Agent for Independence
Bancshares, Inc., Beneficiary account #: 500000930, in either case in an amount
equal to the aggregate investment amount set forth on the signature page hereof.
Subscriber agrees to deliver the subscription fund no later than 1:00pm EST on
Wednesday, December 26, 2012. The Company will promptly deposit any subscription
funds received by it into the Company’s escrow account with the Escrow Agent.




         _____________________

1 To be completed by the Company upon its execution.








A-1

Subscriber’s Initials:                         




--------------------------------------------------------------------------------




3.

Closing.  The closing of the Offering (the “Closing”) shall occur at the offices
of the Company in Greenville, South Carolina, or at such other location as the
parties may mutually agree (provided that the parties shall cooperate to effect
a closing by mail, email, facsimile, or courier such that an actual convening of
the parties for a closing is unnecessary), at 5:00pm EST on Monday, December 31,
2012 (the “Closing Date”) or at such earlier date as the Company may determine.
We currently contemplate raising approximately $14 million and may raise up to
$15 million in this Offering, but there is no minimum number of Shares that must
be sold in either this Offering or our anticipated follow-on offering in order
for us to hold a closing under either offering.




4.

Representations and Warranties of the Subscriber.  Subscriber represents and
warrants to, and agrees with, the Company that the following statements are true
as of the date hereof and will be true and correct as of the Closing Date:




(a)

Subscriber acknowledges that this Agreement is a subscription agreement to
purchase the Shares in the aggregate amount set forth on the signature page
hereto. Subscriber understands that once this Agreement is tendered to the
Company, Subscriber is not entitled to revoke it without the consent of the
Company and that this Agreement shall survive Subscriber’s death or disability.
Subscriber also understands that the Company reserves the right, in its sole
discretion, to accept or reject this subscription, in whole or in part, at any
time prior to the acceptance hereof and that if the Company rejects Subscriber’s
subscription, in whole or in part, the Company will direct the Escrow Agent to
refund the amount remitted for Shares for which the subscription is rejected
without interest or deduction. Subscriber further acknowledges that the Company
may agree to modifications to another Investor’s subscription agreement to
reflect such Investor’s facts and circumstances or to accommodate needs and
requests of such Investor.




(b)

Subscriber is an “accredited investor” as defined by Rule 501(a) promulgated
under the Securities Act as indicated in the Accredited Investor Questionnaire
attached as Exhibit B hereto. Subscriber’s responses to the Accredited Investor
Questionnaire are true, complete, and accurate, and the Company may rely on
Subscriber’s representations in the Accredited Investor Questionnaire. In
connection with the purchase of the Shares, Subscriber meets all suitability
standards imposed on him by any applicable state securities, or “blue sky,”
laws. If there should be any change in any such information prior to the
Company’s acceptance of this Agreement, Subscriber will immediately provide the
Company with such corrected information. Subscriber is not a registered
broker-dealer under Section 15 of the Securities Exchange Act of 1934 (the
“Exchange Act”).




(c)

Subscriber understands that an investment in the Company is speculative and
involves a high degree of risk, including the loss of Subscriber’s entire
investment in the Company. Subscriber represents and warrants that Subscriber
(i) has no need for liquidity of Subscriber’s investment in the Company, (ii)
has a net worth sufficient to bear the risk of losing Subscriber’s entire
investment in the Company, (iii) is able to bear the economic risks of an
investment in the Shares for an indefinite period, (iv) has substantial
experience in evaluating and investing in private placement transactions of
securities in companies similar to the Company and can protect Subscriber’s own
interests, and (iv) has (either alone or together with any advisors that
Subscriber has retained in connection with evaluating the merits and risks of
prospective investments) such knowledge and experience in financial and business
matters generally, and with respect to the Company and the Bank in particular,
that Subscriber is capable of evaluating the merits and risks of the investment
in the Shares.




(d)

Subscriber understands that the Company is raising capital in the Offering to
improve the Bank’s capital ratios and to position the Bank to expand its
business model to include serving as a payments clearing, settlement, and
transaction services bank for mobile and network-connected devices and other
types of payments. Subscriber understands that the net proceeds of the Offering
will be used primarily to provide additional capital to the Bank in order to
increase the Bank’s capital ratios and absorb any potential losses that may be
incurred in connection with the reduction of the Bank’s adversely classified
index and that the Bank intends to work with the OCC to determine how much of
the Bank’s adversely classified portfolio to dispose of, and when these
dispositions should be made, in order to reduce the adversely classified index
to an acceptable level, while still preserving capital, and permit the Bank to
be released from its Consent Order (as defined below). The Company may use a
portion of the remaining proceeds, if any, to grow the core business of the Bank
or to fund the continuous development of the payment and transaction services
business.











A-2

Subscriber’s Initials:                         




--------------------------------------------------------------------------------




(e)

Subscriber has had an opportunity to ask questions of and receive answers from
representatives of the Company concerning the terms and conditions of the
Offering and the Shares, the condition, financial and otherwise, of the Company,
and the current and intended business plans of the Bank. Subscriber also
understands that the Company will, upon Subscriber’s request, make available to
Subscriber a copy of any information regarding the Company or the Bank and their
respective operations which the Company possesses or can obtain without
unreasonable expense (the “Written Information”). Subscriber has received and
had an opportunity to carefully review the Final PPM, including the “Risk
Factors” section contained therein, the Appendices attached thereto, and the
Company’s most recent Forms 10-K, 10-Q, and Proxy Statement located on the
Securities and Exchange Commission’s (the “SEC”) website and incorporated by
reference into the Final PPM (the “SEC Filings”), and all other Written
Information that Subscriber has requested in connection with Subscriber’s
decision to make this investment (collectively, the “Offering Materials”).
Subscriber acknowledges that Subscriber has conducted Subscriber’s own due
diligence with respect to the Company, the Shares, and any other matter which
Subscriber believes to be material to the decision to invest in the Company and
further acknowledges that Subscriber is making an investment decision based on
this due diligence. The Subscriber acknowledges that the Company has given no
legal, tax, accounting or business advice regarding the consequences of an
investment in the Shares by the Subscriber, that the consequences to the
Subscriber of such an investment depend on the Subscriber’s individual
circumstances and that the Subscriber has consulted the Subscriber’s own legal,
tax, accounting and financial advisors, if any, as Subscriber, in Subscriber’s
discretion, has deemed necessary or appropriate in connection with Subscriber’s
due diligence and decision to invest in the Company.




(f)

Subscriber acknowledges that the Offering Materials have been prepared and
approved solely by the Company. Subscriber understands that the Company's legal
counsel and financial advisers may have assisted the Company in the preparation
of the Offering Materials but that such parties are not responsible for the
contents or disclosures in the Offering Materials. Subscriber understands that
Subscriber is solely responsible for Subscriber’s own due diligence
investigation. Subscriber understands that the Company's legal counsel and
financial advisers have represented the Company in this matter and do not
represent Subscriber and do not make any representations to Subscriber regarding
the Offering Materials or any investment in the Company.




(g)

Subscriber understands that the Final PPM and the Written Information are
confidential and agrees that the Final PPM, the Written Information, and any
other non-public information provided to Subscriber by or on behalf of the
Company in connection with the Offering (collectively, the “Confidential
Information”) shall be kept in confidence by Subscriber, except that this
obligation shall not apply to any such Confidential Information that (i) is part
of the public knowledge or literature and readily accessible as of the date
hereof, (ii) becomes part of the public knowledge or literature and readily
accessible by publication (except as a result of a breach of this provision), or
(iii) is received from a third party (except a third party who discloses such
Information in violation of any confidentiality agreement). This obligation does
not prohibit Subscriber’s discussion of such Confidential Information with
Subscriber’s counsel, accountant, or other financial adviser (in each case, who
agrees to keep the Confidential Information confidential) solely for the purpose
of assisting Subscriber’s analysis and assessment of such Confidential
Information and an investment in the Company. Subscriber understands (and has
advised Subscriber’s representatives who have been apprised of this matter)
Subscriber’s responsibility under the federal and state securities laws with
respect to purchasing or selling securities of the Company about which
Subscriber (or Subscriber’s Representatives) has material, nonpublic information
and agrees that Subscriber will neither use, nor cause any third party to use,
any information in contravention of such securities laws or any rules or
regulations promulgated thereunder.




(h)

Subscriber understands (i) that the issuance of the Shares has not been
registered under the Securities Act or any applicable state securities laws and
that the Shares are being offered in reliance upon an exemption from
registration under the Securities Act and such state securities laws, (ii) that
the Company’s reliance upon such exemptions is based in part upon Subscriber’s
representations, warranties, and agreements contained in this Agreement and the
Accredited Investor Questionnaire attached hereto, (iii) that the Shares will be
restricted securities under the federal and state securities laws, (iv) that, in
the absence of an effective registration statement covering the Shares or an
available exemption from registration under the Securities Act and any
applicable state securities laws, the Shares must be held indefinitely, and (v)
that, only in certain limited circumstances, may the Shares be resold or
otherwise transferred pursuant to an exemption from registration under the
Securities Act and any state securities laws.




(i)

Subscriber understands that the Shares to be issued pursuant to this Agreement
have not been passed on as to the fairness or recommended or endorsed by any
federal or state agency. Subscriber also understands








A-3

Subscriber’s Initials:                         




--------------------------------------------------------------------------------




that Shares are not savings accounts, deposits, or other obligations of any
bank, including the Bank, and are not insured by the Federal Deposit Insurance
Corporation (the “FDIC”) or any other governmental agency.




(j)

Subscriber is purchasing the Shares for Subscriber’s own account, solely for
investment purposes, and not for distribution or resale to others, and
Subscriber agrees that Subscriber will not sell or otherwise transfer the Shares
unless the Shares have been registered under the Securities Act and applicable
state securities laws, or, in the opinion of counsel acceptable to the Company,
an exemption therefrom is available.




(k)

Subscriber is not purchasing the Shares as a result of any advertisement,
article, notice or other communication regarding the Shares published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or any other general advertisement or general
solicitation.




(l)

Subscriber has all requisite power and authority (including, if the Subscriber
is a natural person, full legal capacity, or, if the Subscriber is not a natural
person, full corporate or other entity power and authority) to enter into and
deliver this Agreement and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
action, and no further consent or authorization of the Subscriber, or, if the
Subscriber is not a natural person, Subscriber’s board of directors,
shareholders, members, beneficiaries or others, is required. This Agreement,
when executed and delivered by Subscriber, constitutes a valid and legally
binding obligation of Subscriber, enforceable in accordance with its terms
(except to the extent enforceability may be limited by the application of
bankruptcy, receivership, conservatorship, reorganization, insolvency and
similar laws affecting creditors’ rights generally and equitable principles
being applied at the discretion of a court before which any proceeding may be
brought, and to limitations on the rights to indemnity and contribution
hereunder that exist by virtue of public policy under federal and state
securities laws).




(m)

If Subscriber is not a natural person, Subscriber (i) is duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
organization, (ii) has its principal place of business at the address set forth
on the signature page attached hereto, and (iii) has not been formed for the
specific purpose of acquiring the Shares.




(n)

 If Subscriber is not a natural person, the undersigned has been duly authorized
and is duly qualified to execute and deliver this Agreement and all other
instructions executed and delivery on behalf of Subscriber in connection with
the purchase of the Shares, and the signature of the undersigned will be binding
upon the Subscriber.




(o)

No consent, approval, or authorization of, or registration, filing or
declaration with, any Governmental Authority is required to be obtained by
Subscriber in connection with the transaction contemplated by this Agreement,
other than those that have been made or will be timely made or that would not
have a material and adverse effect on Subscriber’s ability to consummate the
transaction contemplated by this Agreement. The execution and delivery of this
Agreement and the performance of the Subscriber’s obligations hereunder and
thereunder has not and will not (i) violate or conflict with, in any material
respect, any material agreement to which the Subscriber is a party, or, if the
Subscriber is not a natural person, any of the certificate or articles of
incorporation or organization, bylaws, partnership agreement, limited
partnership agreement, limited liability company operating agreement, or similar
formation or governing document, as applicable, that is applicable to the
Subscriber, or (ii) violate or conflict in any material respect with any laws,
rules, regulations or orders of any Governmental Authority. “Governmental
Authority” means any nation or government, any state or other political
subdivision thereof, any central bank (or similar monetary or regulatory
authority) thereof, any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.




(p)

Subscriber, together with any other Person2 that may be affiliated with
Subscriber or deemed to be acting in concert with Subscriber under the Change in
Bank Control Act of 1978 (the “CBCA”) or the Bank




         _____________________

2 “Person” means an individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization, other entity or
group (as defined in Section 13(d) of the Securities Exchange Act of 1934).











A-4

Subscriber’s Initials:                         




--------------------------------------------------------------------------------




Holding Company Act of 1956 (the “BHCA”), will not beneficially own, control or
have the power to vote in excess of 9.9% of the shares of common stock
outstanding of the Company immediately after the issuance of the Shares.
Further, Subscriber represents and warrants that:




(i)

Subscriber has no present intention of acquiring control of the Company or the
Bank for purposes of the CBCA or the BHCA (“Control”) and will not acquire
Control of the Company or the Bank in the future without the prior approval of
the applicable governmental agency, authority or instrumentality having
supervisory or regulatory authority with respect to the Company or the Bank
(each a “Regulatory Authority” and together, the “Regulatory Authorities”);




(ii)

Subscriber has not and will not participate with any Person in any agreement,
understanding, joint activity or parallel action, whether written, verbal or
other, towards a common goal between or among such Persons of acquiring Control
of the Company or the Bank;




(iii)

Subscriber has reached Subscriber’s decision to acquire the Shares independent
from any other subscriber in the Offering;




(iv)

Subscriber is not managed or advised by an investment manager who performs the
same services for any other subscriber in the Offering;




(v)

Subscriber understands that if Subscriber has either the same place of
employment, a family relationship, or other affiliation (other than a
charitable, educational or non-profit association) with any Person and together
Subscriber and such Person would own more than 9.9% of the Company’s common
stock, then Subscriber and such Person shall be prohibited from serving on the
board of directors of the Company or the Bank without prior regulatory
non-objection;




(vi)

Subscriber will not, without first determining whether the prior approval of the
applicable Regulatory Authorities is required and, if such approval is required,
obtaining such approval, directly or indirectly seek to appoint any director or
executive officer to the Company or otherwise attempt to direct the management
or policies of the Company (it being understood that the foregoing shall not
limit Subscriber’s right to vote Subscriber’s shares at any shareholders’
meeting or pursuant to a written request sought by the Company);




  

(viii)

Subscriber understands that if Subscriber owns more than a 9.9% financial
interest in any vendor that provides services to the Company or the Bank or is
on the board of directors of such vendor, Subscriber shall be prohibited from
serving on the Company’s or the Bank’s board of directors without prior
regulatory non-objection for so long as Subscriber owns such interest in the
vendor or is on the vendor’s board; and




(vi)

Subscriber is not a bank or bank holding company.




(q)

Subscriber will cooperate and consult with the Company and use commercially
reasonable efforts to provide any necessary and customary information and data,
to prepare and file or submit any necessary and customary documentation, to
provide evidence of non-control of the Company and the Bank (including, if
requested, by executing and delivering to the applicable Regulatory Authorities
passivity and disassociation commitments and commitments not to act in concert
with respect to the Company or the Bank (the “Commitments”) in the forms
customary for transactions similar to the transaction contemplated hereby), and
to effect any application, notices, petitions, filings, submissions and other
documents (if any), and to obtain all necessary and customary permits, consents,
orders, approvals, clearances, determinations, and authorizations of, or any
exemption by, all third parties and Regulatory Authorities (if any), in each
case, that the Company believes is necessary or advisable to consummate the
transactions contemplated by this Agreement. Subscriber agrees to execute and
deliver such further certificates, agreements, documents and other instruments
and take such other actions (if any) as the Company may reasonably request to
consummate or implement the purchase of the Shares contemplated hereby.




(r)

Subscriber acknowledges and agrees that it never has been represented,
guaranteed or warranted by the Company, any of the officers, directors,
shareholders, partners, employees or agents of the Company, or any other
persons, whether expressly or by implication, that: (a) the Company or the
Subscriber will realize any given








A-5

Subscriber’s Initials:                         




--------------------------------------------------------------------------------




percentage of profits and/or amount or type of consideration, profit or loss as
a result of the Company’s activities or the Subscriber’s investment in the
Company; or (b) the past performance or experience of the management of the
Company, or of any other person, will in any way indicate the predictable
results of the ownership of the Shares or of the Company’s activities.




(s)

SUBSCRIBER SHOULD CHECK THE OFFICE OF FOREIGN ASSETS CONTROL WEBSITE AT
WWW.TREAS.GOV/OFAC BEFORE MAKING THE FOLLOWING REPRESENTATIONS:




(i)

Subscriber understands that federal regulations and executive orders
administered by the United States Department of the Treasury’s Office of Foreign
Assets Control (“OFAC”) prohibit, among other things, the engagement in
transactions with, and the provision of services to, certain foreign countries,
territories, entities and individuals.




(ii)

Subscriber represents that no portion of the purchase price for Shares is, or
will be, directly or indirectly derived from activities that contravene federal,
state or international laws and regulations, including anti-money laundering
laws and regulations. Federal regulations and Executive Orders administered by
OFAC prohibit, among other things, the engagement in transactions with, and the
provision of services to, certain foreign countries, territories, entities and
individuals. The lists of OFAC prohibited countries, territories, persons and
entities can be found on the OFAC website at www.treas.gov/ofac. In addition,
the programs administered by OFAC (the “OFAC Programs”) prohibit dealing with
individuals3 or entities in certain countries regardless of whether such
individuals or entities appear on the OFAC lists.




(iii)

To the best of Subscriber’s knowledge, none of: (1) Subscriber; (2) any person
controlling or controlled by Subscriber; (3) if Subscriber is a privately-held
entity, any person having a beneficial interest in Subscriber; or (4) any person
for whom Subscriber is acting as agent or nominee in connection with this
investment is a country, territory, individual or entity named on an OFAC list,
or a person or entity prohibited under the OFAC Programs. Please be advised that
the Company may not accept any amounts from a prospective Subscriber if such
prospective Subscriber cannot make the representation set forth in the preceding
paragraph. Subscriber agrees to promptly notify the Company should Subscriber
become aware of any change in the information set forth in these
representations. Subscriber understands and acknowledges that, by law, the
Company may be obligated to “freeze the account” of Subscriber, by segregating
the assets in the account in compliance with governmental regulations, and may
also be required to report such action and to disclose Subscriber’s identity to
OFAC.




(iv)

To the best of Subscriber’s knowledge, none of: (A) Subscriber; (B) any person
controlling or controlled by Subscriber; (C) if Subscriber is a privately-held
entity, any person having a beneficial interest in Subscriber; or (D) any person
for whom Subscriber is acting as agent or nominee in connection with this
investment is a senior foreign political figure4, or any immediate family
member5 or close associate6 of a senior foreign political figure, as such terms
are defined in the footnotes below; and




(v)

If Subscriber is affiliated with a non-U.S. banking institution (a “Foreign
Bank”), or if Subscriber receives deposits from, makes payments on behalf of, or
handles other financial transactions related to a




         _____________________

3 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.

4 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.

5 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and inlaws.

6 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.








A-6

Subscriber’s Initials:                         




--------------------------------------------------------------------------------




Foreign Bank, Subscriber represents and warrants to the Company that: (1) the
Foreign Bank has a fixed address, other than solely an electronic address, in a
country in which the Foreign Bank is authorized to conduct banking activities;
(2) the Foreign Bank maintains operating records related to its banking
activities; (3) the Foreign Bank is subject to inspection by the banking
authority that licensed the Foreign Bank to conduct banking activities; and (4)
the Foreign Bank does not provide banking services to any other Foreign Bank
that does not have a physical presence in any country and that is not a
regulated affiliate.




(t)

Subscriber hereby agrees that none of the Company, the placement agent or any of
their respective affiliates, officers, directors, principals, members or
employees, shall incur any liability (i) in respect of any action taken upon any
information provided to the Company or the placement agent by the Subscriber or
for relying on any notice, consent, request, instructions or other instrument
believed, in good faith, to be genuine or to be signed by properly authorized
persons on behalf of the Subscriber, including any document transmitted by
facsimile or electronically, or (ii) for adhering to the anti-money laundering
obligations set out herein or anti-money laundering laws and regulations of the
United States or any similar law whether nor or hereinafter in effect.




(u)

Subscriber acknowledges and agrees that the Company’s placement agent shall rely
on this Agreement, including Subscriber’s representations and warranties above
and in the Accredited Investor Questionnaire.




5.

Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, the Subscriber that the following statements are
true as of the date hereof and will be true and correct as of the Closing Date:




(a)

The Company has been duly organized and is validly existing as a corporation in
good standing under the laws of the State of South Carolina, and the Bank is a
nationally chartered bank duly organized, validly existing and in good standing
under the laws of the United States. The Company and the Bank each have the
corporate power and full authority under such laws to own its properties and
conduct its business in all material respects as now being conducted as
described in the Final PPM. The Bank’s deposit accounts are insured up to
applicable limits by the FDIC. Other than the Bank, the Company does not have
any subsidiaries.




(b)

As of December 12, 2012, the authorized capital stock of the Company was
100,000,000 shares of common stock and 10,000,000 shares of preferred stock, of
which there were 2,085,010 shares of common stock and no shares of preferred
stock outstanding. All of the outstanding shares of common stock have been duly
authorized and validly issued and are fully paid and non-assessable and were not
issued in violation of any preemptive rights, resale rights, rights of first
refusal, or similar rights. All of the outstanding shares of capital stock of
the Bank have been duly authorized and validly issued and are fully paid and
non-assessable and were not issued in violation of any preemptive rights, resale
rights, rights of first refusal, or similar rights, and are owned directly or
indirectly by the Company, free and clear of all security interests, liens,
encumbrances, equities, or claims. Except as described in the Final PPM and for
the rights under this Agreement (together with all similar subscription
agreements entered between Investors and the Company with respect to the
Offering, the “Subscription Agreements”), the Registration Rights Agreements,
and any other transaction documents entered into in connection with this
Offering, there are no options, warrants, or other rights, agreements,
arrangements, or commitments to which the Company is a party or by which the
Company is bound relating to the issued or unissued shares of common stock of
the Company.




(c)

The Shares sold in this Offering have been duly authorized by the Company and,
when issued and delivered as provided in the Final PPM, will be validly issued,
fully paid, and non-assessable, will be free of any preemptive or similar
rights, and will have been issued in compliance with all applicable federal and
state securities laws.




(d)

The Company has the corporate power and authority to enter into and perform its
obligations under this Agreement and will have the corporate power and authority
prior to the execution and delivery of the Registration Rights Agreement to be
entered into connection herewith and the other transactions documents necessary
to effectuate and close the Offering to which it is or will be a party and to
carry out its obligations hereunder and thereunder, which includes the issuance
of the Shares to be sold in this Offering. The execution, delivery and
performance by the Company of this Agreement, the Registration Rights Agreement,
and other transaction documents to which it is or will be a party and the
consummation of the transactions contemplated hereby and thereby have been or








A-7

Subscriber’s Initials:                         




--------------------------------------------------------------------------------




will be duly authorized by all necessary corporate action on the part of the
Company as of the Closing Date, and no further approval or authorization will be
required on the part of the Company or its shareholders. This Agreement, the
Registration Rights Agreement, and the other transaction documents to which the
Company is or will be a party are or will be valid and binding obligations of
the Company enforceable against the Company in accordance with their respective
terms (except to the extent enforceability may be limited by the application of
bankruptcy, receivership, conservatorship, reorganization, insolvency and
similar laws affecting creditors’ rights generally and equitable principles
being applied at the discretion of a court before which any proceeding may be
brought, and to limitations on the rights to indemnity and contribution
hereunder that exist by virtue of public policy under federal and state
securities laws).




(e)

The execution, delivery and performance by the Company of this Agreement, the
Registration Rights Agreement, and the other transaction documents to which it
is or will be a party, the consummation of the transactions contemplated hereby
and thereby, and compliance by the Company with any of the provisions hereof and
thereof will not violate, conflict with, or result in a breach of any provision
of, or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration of, or result in the creation of, any lien, security interest,
charge or encumbrance upon any of the properties or assets of the Company or the
Bank under any of the terms, conditions or provisions of (A) the articles of
incorporation or bylaws of the Company or the Bank, or (B) any agreement or
other instrument or obligation to which the Company or the Bank is a party or by
which it or the Bank may be bound, or to which the Company or the Bank or any of
the properties or assets of the Company or the Bank may be subject, or
(C) subject to compliance with the statutes and regulations referred to in
paragraph (f) below, violate any statute, rule or regulation or any judgment,
ruling, order, writ, injunction or decree applicable to the Company or the Bank
or any of their respective properties or assets except, in the case of
clauses (B) and (C), for those occurrences that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect. “Material Adverse Effect” means a material adverse effect on
(1) the business, results of operation or financial condition of the Company and
the Bank taken as a whole; provided that Material Adverse Effect shall not be
deemed to include the effects of (A) any facts, circumstances, events, changes
or occurrences generally affecting businesses and industries in which the
Company operates, or the financial or securities markets and credit markets in
the United States or elsewhere in the world, including effects on such
businesses or markets resulting from any regulatory or political conditions or
developments, or any outbreak or escalation of hostilities, declared or
undeclared acts of war, terrorism, or work stoppages, (B) changes in generally
accepted accounting principles in the United States (“GAAP”) or regulatory
accounting requirements applicable to depository institutions and their holding
companies generally (or authoritative interpretations thereof), or (C) changes
in banking and other laws of general applicability or related policies or
interpretations of Governmental Authorities, or (2) the ability of the Company
timely to consummate the Offering and the other transactions contemplated by the
Final PPM.




(f)

Other than in connection or in compliance with the provisions of the Securities
Act and applicable state securities laws, no notice to, filing with, exemption
or review by, or authorization, consent or approval of, any Governmental
Authority is necessary on the part of the Company in connection with the sale of
the Shares in the Offering and the other transactions contemplated by the Final
PPM and transaction documents.




(g)

The SEC Filings, when they were filed with the SEC, as the case may be,
conformed as to form in all material respects to the requirements of the
Securities Act or the Exchange Act, as applicable, and the rules and regulations
of the SEC thereunder, and none of such documents, when they were filed with the
SEC, contained an untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading.




(h)

The Final PPM, as of the date thereof, did not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading.




(i)

Assuming the accuracy of the representations and warranties made by the
Subscriber herein and similar representations by the other Investors contained
in the Subscription Agreements, the offer and sale of the common stock in the
manner contemplated by the Final PPM and the Subscription Agreements, including
this Agreement, are exempt from the registration requirements of the Securities
Act and applicable state securities laws.











A-8

Subscriber’s Initials:                         




--------------------------------------------------------------------------------




(j)

 Neither the Company nor any person acting on its behalf has engaged or will
engage in any form of general solicitation or general advertising (within the
meaning of Regulation D under the Securities Act) in connection with any offer
or sale of the Shares by the Company to the Subscriber.




(k)

The consolidated financial statements of the Company and the Bank (including the
related notes and supporting schedules) included or incorporated by reference in
the SEC Filings present fairly in all material respects the consolidated
financial position of the Company and the Bank as of the dates indicated therein
and the consolidated results of their operations for the periods specified
therein in conformity with GAAP applied on a consistent basis. Elliott Davis,
LLC, who has certified the consolidated financial statements of the Company and
the Bank, was a registered independent public accounting firm as required by the
Securities Act and the rules and regulations of the SEC and the Public Company
Accounting Oversight Board at the time of such certifications.




(l)

Since September 30, 2012, no event, occurrence or development has occurred that,
individually or in the aggregate, has had or would reasonably be expected to
have a Material Adverse Effect.




(m)

The Company is a bank holding company registered under the BHCA. Except as has
not and would not reasonably be expected to have a Material Adverse Effect, the
Company and the Bank have conducted their businesses in compliance with all
applicable federal, state and foreign laws, orders, judgments, decrees, rules,
regulations and applicable stock exchange requirements, including all laws and
regulations restricting activities of bank holding companies and banking
organizations. The Company and the Bank have all permits, licenses,
authorizations, orders and approvals of, and have made all filings, applications
and registrations with, any Governmental Authorities that are required in order
to carry on their business as presently conducted, except where the failure to
have such permits, licenses, authorizations, orders and approvals or the failure
to make such filings, applications and registrations, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect; and all such permits, licenses, certificates of authority,
orders and approvals are in full force and effect and, to the actual knowledge
of the Company’s executive officers (the “Knowledge of the Company” or the
“Company’s Knowledge”), no suspension or cancellation of any of them is
threatened, and all such filings, applications and registrations are current,
except where such absences, suspensions or cancellations, individually or in the
aggregate, have not had or would not reasonably be expected to have a Material
Adverse Effect. Except as described in the Final PPM, the Company has not
received any communication from any Governmental Entity asserting that the
Company or any subsidiary is not in material compliance with any statutes,
regulations or ordinances, except where such failure to be in compliance would
not reasonably be expected to have a Material Adverse Effect or threatening or
contemplating revocation or limitation of, or which would have the effect of
revoking or limiting, FDIC deposit insurance.




(n)

The Company is in compliance in all material respects with applicable provisions
of the Sarbanes-Oxley Act of 2002 that are effective.




(o)

To the Knowledge of the Company, the Company and the Bank do not have any
liabilities or obligations (accrued, absolute, contingent or otherwise) of a
nature that would be required to be accrued or reflected in a consolidated
balance sheet prepared in accordance with GAAP, other than liabilities or
obligations (A) that are reflected on, reserved against or disclosed in the
notes to the Company’s consolidated balance sheets included in the Company’s
Annual Report on Form 10-K for the year ended December 31, 2011 or the Company’s
Quarterly Report on Form 10-Q for the fiscal period ended September 30, 2012, or
(B) that otherwise, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.




(p)

To the Knowledge of the Company, neither the Company or the Bank, nor any
director, officer, agent, employee or other person associated with or acting on
behalf of the Company or the Bank, has (1) used any corporate funds for any
material and unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (2) made any direct or indirect
material and unlawful payment to any foreign or domestic government official or
employee; (3) violated or is in violation of any provision of the Foreign
Corrupt Practices Act of 1977; (4) made any bribe, rebate, payoff, influence
payment, kickback or other material and unlawful payment; or (5) made any
payment of funds to the Company or the Bank or received or retained funds in
material violation of any law, rule or regulation.











A-9

Subscriber’s Initials:                         




--------------------------------------------------------------------------------




(q)

The Company is not, and has never been, an issuer identified in Rule 144(i)(1)
under the 1933 Act as a “shell company”.




(r)

There is no litigation or similar proceeding or governmental proceeding pending
or, to the Company’s Knowledge, threatened to which the Company or the Bank is a
party or of which any property of the Company or the Bank is the subject that
the Company’s management believes, individually or in the aggregate, has had or
would reasonably be expected to have a Material Adverse Effect.




(s)

The Company and the Bank currently maintain, or are covered by, insurance in
such amounts and covering such risks as is considered by the Company to be
reasonable for their respective operations and their known liabilities
contingent and otherwise. To the Knowledge of the Company, such insurance of the
Company and the Bank is valid and enforceable and in full force and effect in
all material respect. The Company believes that it will be able to renew its
existing insurance and the Bank’s insurance as and when such coverage expires or
will be able to obtain replacement insurance adequate for the conduct of the
business and the value of its properties at a cost that could not reasonably be
expected to have a Material Adverse Effect.




(t)

The Company is not, and immediately following consummation of the transactions
contemplated hereby and the application of the net proceeds as described in the
Final PPM, the Company will not be, an “investment company” required to be
registered under the Investment Company Act of 1940.




(u)

No labor disturbance by the employees of the Company exists or, to the Knowledge
of the Company, is imminent which would reasonably be expected to have a
Material Adverse Effect.




(v)

There has been no storage, generation, transportation, handling, treatment,
disposal, discharge, emission or other release of any kind of toxic or other
wastes or other hazardous substances by, due to, or caused by the Company or the
Bank or, to the Company’s Knowledge, any other entity for whose acts or
omissions the Company is or may be liable upon any other property now or
previously owned or leased by the Company or the Bank, or upon any other
property, which would be a violation of or give rise to any liability under any
applicable law, rule, regulation, order, judgment, decree or permit relating to
pollution or protection of human health and the environment (“Environmental
Law”), except for violations and liabilities which, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
There has been no disposal discharge, emission or other release of any kind onto
such property or into the environment surrounding such property of any toxic or
other wastes or other hazardous substances with respect to which the Company has
Knowledge, except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Neither the Company nor the Bank has
agreed to assume, undertake or provide indemnification for any liability of any
other person under any Environmental Law, including any obligation for cleanup
or remedial action, except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. There is no pending
or, to the Company’s Knowledge, threatened administrative, regulatory or
judicial action, claim or notice of noncompliance or violation, investigation or
proceedings relating to any Environmental Law against the Company or the Bank,
except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.




(w)

The Company has filed all material federal, state and local income and franchise
tax returns required to be filed with respect to the Company and the Bank
through the date hereof (or has requested extensions thereof) and has paid all
taxes due as reported thereon, and no tax deficiency has been determined
adversely to the Company or the Bank which has had or, to the Company’s
Knowledge, would reasonably be expected to have a Material Adverse Effect. To
the Company’s Knowledge, the accruals and reserves on the books and records of
the Company and the Bank in respect of tax liabilities for any taxable period
not finally determined are adequate to meet any assessments and related
liabilities for any such period and, since inception, the Company and the Bank
have not incurred any material liability for taxes other than in the ordinary
course of its business. There is no material tax lien, whether imposed by any
federal, state or other taxing authority, outstanding against the material
assets, properties or business of the Company or the Bank.




(x)

The Company (i) has implemented and maintains disclosure controls and procedures
(as defined in Rule 13a-15(e) under the Exchange Act) designed to ensure that
material information relating to the Company and the Bank is made known to the
chief executive officer and the chief financial officer of the Company by others








A-10

Subscriber’s Initials:                         




--------------------------------------------------------------------------------




within those entities, and (ii) has disclosed, based on its most recent
evaluation prior to the date hereof, to the Company’s outside auditors and the
audit committee of the Company’s board of directors (x) any significant
deficiencies and material weaknesses in the design or operation of internal
controls over financial reporting (as defined in Rule 13a-15(f) under the
Exchange Act) that are reasonably likely to adversely affect the Company’s
ability to record, process, summarize and report financial information and (y)
any fraud, whether or not material, that involves management or other employees
who have a significant role in the Company’s internal controls over financial
reporting. To the Company’s Knowledge, there is no reason that its outside
auditors and its chief executive officer and chief financial officer will not be
able to give the certifications and attestations required pursuant to the rules
and regulations adopted pursuant to Section 404 of the Sarbanes-Oxley Act of
2002, without qualification, when next due.




6.

Survival of Representations. The foregoing representations and warranties are
true and accurate as of the date hereof, shall be true and accurate as of the
date of the acceptance hereof by the Company and shall survive thereafter. If
such representations and warranties shall not be true and accurate in any
respect, the undersigned will, prior to such acceptance, give written notice of
such fact to the Company specifying which representations and warranties are not
true and accurate and the reasons therefor.




7.

Indemnification. Subscriber understands the meaning and legal consequences of
the representations and warranties in this Agreement and agrees to indemnify and
hold harmless the Company and each of its officers, managers, directors,
affiliates, agents, and employees from and against any and all loss, damage or
liability, including costs and expenses (including reasonable attorneys’ fees),
due to or arising out of a breach of any such representations or warranties or
any failure to fulfill any covenants or agreements contained in this Agreement.
All representations, warranties, and covenants contained in this Agreement and
the indemnification contained in this Paragraph 7 shall survive the acceptance
of this Agreement and the Closing of the Offering. Notwithstanding the
foregoing, however, no representation, warranty, acknowledgement, or agreement
made herein by the Subscriber shall in any manner be deemed to constitute a
waiver of any rights granted to Subscriber under federal or state securities
laws that cannot be waived as a matter of law.




8.

Certificates; Legends. The Shares will not be deemed issued to or owned by the
Subscriber until the Company shall issue in the name of the Subscriber a
certificate evidencing ownership of the Shares. The certificates representing
the Shares will bear the following or a substantially similar legend, and such
other legends as may be required by applicable state securities laws, stating
that their issuance has not been registered under the Securities Act or such
state securities laws and referring to the above restrictions on transferability
and resale, and a notation will also be made in the records of the Company so
that transfers of the Shares will not be effected in the records of the Company
without compliance with these restrictions:




THE ISSUANCE OF THE SHARES OF COMMON STOCK REPRESENTED HEREBY HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”), ANY STATE
SECURITIES LAWS (THE “STATE ACTS”), OR ANY OTHER APPLICABLE SECURITIES LAWS. THE
SHARES OF COMMON STOCK REPRESENTED HEREBY MAY NOT BE OFFERED, SOLD, OR OTHERWISE
TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED, ENCUMBERED OR OTHERWISE DISPOSED
OF UNLESS REGISTERED UNDER THE SECURITIES ACT, THE STATE ACTS, AND ANY OTHER
APPLICABLE SECURITIES LAW OR UNLESS, IN THE OPINION OF COUNSEL ACCEPTABLE TO
INDEPENDENCE BANCSHARES, INC., SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT
TO, REGISTRATION UNDER THE SECURITIES ACT, THE STATE ACTS, AND ANY OTHER
APPLICABLE SECURITIES LAW.




The certificates representing the Shares will not bear the legend set forth
above (i) while a registration statement covering the resale of the Shares is
effective under the Securities Act, (ii) following any sale of the Shares
pursuant to Rule 144 (or any successor rule), (iii) if the Shares are eligible
for sale under Rule 144(k) (or any successor rule), or (iv) if such legend is
not required under applicable requirements of the Securities Act (including
judicial interpretations and pronouncements issued by the SEC staff). The
Company will cause its legal counsel to issue a legal opinion to the Company’s
transfer agent, if required by such transfer agent, to effect the removal of the
legend








A-11

Subscriber’s Initials:                         




--------------------------------------------------------------------------------




hereunder. The Company agrees that at such time as such legend is no longer
required under this Section 8, it will, no later than 10 business days following
the delivery by the Subscriber to the Company or its transfer agent of a
certificate representing Shares issued with a restrictive legend, deliver or
cause to be delivered to such Subscriber a certificate representing such Shares
that is free from all restrictive and other legends.




9.

Miscellaneous




(a)

Each party agrees to cooperate fully with the other party and to execute such
further instruments, documents and agreements and to give such further written
assurances as may be reasonably requested by the other party to reflect the
transactions described herein and contemplated hereby and to carry into effect
the intents and purposes of this Agreement.




(b)

Each party hereto will bear and pay all costs and expenses incurred by it or on
its behalf in connection with the transactions contemplated by the Offering,
including fees and expenses of its own financial or other consultants,
investment bankers, accountants, and legal counsel.




(c)

The Subscriber agrees that this Agreement shall survive the death or disability
of the undersigned and shall be binding upon the heirs, successors, assigns,
executors, administrators, guardians, conservators, or personal representatives
of the undersigned.




(d)

Any notices or other communications required or permitted hereunder shall be
sufficiently given if sent by registered or certified mail, postage prepaid,
return receipt requested, and if to the Company, to 500 East Washington Street,
Greenville, South Carolina 29601, Attention: Lawrence R. Miller, President and
Chief Executive Officer, and if to the Subscriber, at the address set forth
following its signature to this Agreement, or to such other address or to a fax
number or email address as either the Company or Subscriber shall designate to
the other by notice in writing (including email).




(e)

If any provision of this Agreement or any part hereof or the application hereof
to any person or circumstance shall be finally determined by a court of
competent jurisdiction to be invalid or unenforceable to any extent, the
remainder of this Agreement, or the remainder of such provision or the
application of such provision to persons or circumstances other than those as to
which it has been held invalid or unenforceable, shall not be affected thereby
and each provision of this Agreement shall remain in full force and effect to
the fullest extent permitted by law. The parties also agree that if any portion
of this Agreement, or any part hereof or application hereof, to any person or
circumstance shall be finally determined by a court of competent jurisdiction to
be invalid or unenforceable to any extent, then such objectionable provision
shall be deemed modified to the extent necessary so as to make it valid,
reasonable and enforceable.




(f)

This Agreement shall be governed by and construed in accordance with the laws of
the State of South Carolina without regard to conflicts of law principles. Each
party agrees that any suit, action or proceeding (a “Proceeding”) concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other transaction documents (whether brought against a
party hereto or its respective affiliates, employees or agents) shall be
commenced exclusively in the federal courts sitting in Greenville, South
Carolina. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the federal courts sitting in Greenville, South Carolina, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any such federal court sitting in
Greenville, South Carolina, or that such Proceeding has been commenced in an
improper or inconvenient forum. Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
Proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING








A-12

Subscriber’s Initials:                         




--------------------------------------------------------------------------------




ARISING OUT OF OR RELATING TO THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.




(g)

This Agreement, including the Accredited Investor Questionnaire attached hereto
and the Registration Rights Agreement entered pursuant hereto, constitutes the
entire agreement between the parties hereto with respect to the subject matter
hereof and may be amended or modified only by a writing executed by the party to
be bound thereby. This Agreement may be executed in multiple counterparts, each
of which shall constitute an original but all of which shall constitute but one
and the same instrument. This Agreement may be executed and delivered by email,
facsimile, or other electronic transmission, which will constitute the legal
delivery hereof.




Signatures Page(s) to Follow























A-13

Subscriber’s Initials:                         




--------------------------------------------------------------------------------










SUBSCRIBER SIGNATURE PAGE TO

THE SUBSCRIPTION AGREEMENT WITH

INDEPENDENCE BANCSHARES, INC.




By signing below, I acknowledge that I have reviewed the Final PPM, including
the Exhibits attached thereto, the Company’s most recent Forms 10-K, 10-Q, and
Proxy Statement located on the SEC’s website and incorporated by reference into
the Final PPM, and all other materials that I have requested in connection with
my decision to make this investment, and I have had an opportunity to ask
questions of and receive answers from representatives of the Company concerning
my investment in the Shares.




IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement as
of the date set forth below.




Signature:

 

Print name of individual or entity investing:

 

Include applicable title, if executing on behalf of an entity:

 

 


Co-Purchaser Signature (if applicable):

 

Print name of co-purchaser:

 




If an individual investor, please indicate form of ownership the undersigned
desires for the Shares:

o Individual, o Joint Tenants with Right of Survivorship,1 o Tenants in Common,2
o Qualified Trust,

o Custodian for

 




State of Residence:

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Phone Number:

 

 

E-mail Address:

 

S.S.# or EIN:

 

Aggregate Investment Amount:

 

Date:

 




         _____________________

1 When stock is held as Joint Tenants with Right of Survivorship, upon the death
of one owner, ownership of the stock will pass automatically to the surviving
owner(s).

2 When stock is held as Tenants in Common, upon the death of one owner,
ownership of the stock will be held by the surviving owner(s) and by the heirs
of the deceased owner.











A-14

Subscriber’s Initials:                         




--------------------------------------------------------------------------------




Accepted:




INDEPENDENCE BANCSHARES, INC.




By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

No. of Shares:

 














A-15

Subscriber’s Initials:                         




--------------------------------------------------------------------------------




EXHIBIT A-1




FORM OF REGISTRATION RIGHTS AGREEMENT














--------------------------------------------------------------------------------



















EXHIBIT A-2




ACCREDITED INVESTOR QUESTIONNAIRE







--------------------------------------------------------------------------------







ACCREDITED INVESTOR QUESTIONNAIRE




**ALL INFORMATION WILL BE TREATED CONFIDENTIALLY**




INSTRUCTIONS: This Accredited Investor Questionnaire is being furnished to you
because you have indicated an interest in purchasing shares of common stock, par
value $0.01 per share (the “Shares”), of Independence Bancshares, Inc. (the
“Company”). The purpose of this Accredited Investor Questionnaire is to provide
certain assurances to the Company that you will meet the standards or
requirements for exemption from registration under the federal and applicable
state securities laws.




If the answer to any question is “None” or “Not Applicable,” please so state.




Your answers will at all times be kept confidential. However, by signing this
Accredited Investor Questionnaire, you agree that the Company may present this
Accredited Investor Questionnaire to such parties as it deems appropriate if
called upon under law to establish the availability under the Securities Act of
1933 or any state securities law of an exemption from registration under such
laws, or to establish compliance with other provisions of such laws or the
Securities Exchange Act of 1934.




Please complete, sign, date, and return one copy of this Accredited Investor
Questionnaire to the Company.




1.

Name of Investor:
                                                                                                                                                                                                                                

Name of undersigned and title, if executing on behalf of an entity:
                                                                                                                                                                                                                                                                 







For individual investors:

Employer Name:
                                                                                                                                                                                                                                   

Age:
                                                                                                                                                                                                                                                       

U.S. Citizen: Yes o No o

College:
                                                                        

  Degree:                                           

  Year:
                                                                                     

Graduate School:                                                          

  Degree:                                           

  Year:
                                                                                     




2.

(For individuals) What is your net worth, including the net worth of your
spouse, excluding your personal residence (excluding the value of the your
and/or your spouse’s primary residence and the related amount of indebtedness
secured by any such primary residence up to its fair market value; provided that
any indebtedness secured by any such primary residence in excess of the value of
the home should be considered a liability and deducted in the calculation of net
worth)? Check the appropriate blank.




¨

under $1,000,000




¨

over $1,000,000




3.

(a)

(For individuals) What is your annual income (excluding the income of your
spouse) from all sources for each of the last two calendar years and anticipated
income (excluding the income of your spouse) for the current calendar year?
Check the appropriate blank.




Year

Under $200,000

Over $200,000




2012 (expected)

¨

¨




2011

¨

¨




2010

¨

¨





A-2-1

Subscriber’s Initials:                         







--------------------------------------------------------------------------------










(b)

(For individuals) What is your annual joint income (including the income of your
spouse) from all sources for each of the last two calendar years and anticipated
joint income (including the income of your spouse) for the current calendar
year? Check the appropriate blank.




Year

  Under $300,000

 Over $300,000




2012 (expected)

¨

¨




2011

¨

¨




2010

¨

¨




4.

(For entities) The undersigned certifies that it is an accredited investor
because it is (please initial where appropriate):




(a)

______

A bank as defined in Section 3(a)(2) of the Securities Act or a savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity;




_____

A broker dealer registered pursuant to Section 15 of the Securities Exchange Act
of 1934;




______

An insurance company as defined in Section 2(13) of the Securities Act; an
investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act;




______

A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;




______

A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;




______

An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, where (please indicate with an “X” which applies):




______

The investment decision is made by a plan fiduciary, as defined in Section 3(21)
of such Act, which is either a bank, savings and loan association, insurance
company, or registered investment advisor; OR




______

The employee benefit plan has total assets in excess of $5,000,000; OR




______

The plan is self-directed, with investment decisions made solely by persons that
are accredited investors;




(b)

______ A private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940;




(c)

______ An organization described in Section 501(c)(3) of the Internal Revenue
Code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the securities offered, with total
assets in excess of $5,000,000;




(d)

______ A trust with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii); or




(e)

______ An entity in which all of the equity owners are accredited investors.
Please provide the name of all equity investors of such entity. Those owners
must fill out this questionnaire for individual investors.





A-2-2

Subscriber’s Initials:                         







--------------------------------------------------------------------------------










The undersigned understands that this Investor Questionnaire is merely a request
for information and is not an offer to sell or a solicitation of an offer to buy
or a sale of the Shares and that no sale will occur prior to the acceptance of
the Investor’s subscription by the Company. The undersigned understands that the
undersigned may be required to furnish additional information.




The undersigned is aware and understands that the information provided herein
will be relied upon by the Company and its representatives in determining the
Investor’s status as an accredited investor or non-accredited investor, and,
therefore, the undersigned represents and warrants that, to the best of the
undersigned’s information and belief, the above information supplied by the
undersigned is true and correct in all respects as of the date hereof, and the
undersigned undertakes the obligation to notify the Company of any material
change in the information presented herein that occurs prior to the acceptance
of the Investor’s subscription.







Signed,







Date:
                                                                              

                                                                                 

Investor




If executing on behalf of an entity:




By:
                                                                              

Name:                                                                          

Title:
                                                                           










                                                                                     

Co-Investor (if any)








A-2-3

Subscriber’s Initials:                         







--------------------------------------------------------------------------------










EXHIBIT A-3




FORM W-9

















--------------------------------------------------------------------------------










FEDERAL INCOME TAX BACKUP WITHHOLDING




In order to prevent the application of federal income tax backup withholding,
each subscriber must provide us with a correct Taxpayer Identification Number
(“TIN”). An individual's social security number is his or her TIN. The TIN
should be provided in the space provided in the Substitute Form W-9 below.




Under federal income tax law, any person who is required to furnish his or her
correct TIN to another person, and who fails to comply with such requirements,
may be subject to a $50 penalty imposed by the IRS.




Backup withholding is not an additional tax. Rather, the tax liability of
persons subject to backup withholding will be reduced by the amount of tax
withheld. If backup withholding results in an overpayment of taxes, a refund may
be obtained from the IRS. Certain taxpayers, including all corporations, are not
subject to these backup withholding and reporting requirements.




If the shareholder has not been issued a TIN and has applied for a TIN or
intends to apply for a TIN in the near future, “Applied For” should be written
in the space provided for the TIN on the Substitute Form W-9.




SUBSTITUTE FORM W-9




Under penalties of perjury, I certify that: (i) The number shown on this form is
my correct Taxpayer Identification Number (or I am waiting for a Taxpayer
Identification Number to be issued to me), and (ii) I am not subject to backup
withholding because: (a) I am exempt from backup withholding; or (b) I have not
been notified by the Internal Revenue Service (“IRS”) that I am subject to
backup withholding as a result of a failure to report all interest or dividends;
or (c) the IRS has notified me that I am no longer subject to backup
withholding.




You must cross out item (ii) above if you have been notified by the IRS that you
are subject to backup withholding because of underreporting interest or
dividends on your tax return. However, if after being notified by the IRS that
you were subject to backup withholding you received another notification from
the IRS that you are not longer subject to backup withholding, do not cross out
item (ii).




Each subscriber should complete this section.







Signature of Subscriber




 

Signature of Co-Subscriber (if applicable)




Printed Name




 

Printed Name

Social Security or Employer

Identification No.




Social Security or Employer

Identification No.
































A-3-1

Subscriber’s Initials:                               




--------------------------------------------------------------------------------